NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10170

                Plaintiff-Appellee,             D.C. No. 3:12-cr-08148-PGR

 v.
                                                MEMORANDUM*
KRISTOPHER LIONEL GOLDTOOTH,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Paul G. Rosenblatt, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Kristopher Lionel Goldtooth appeals the district court’s judgment revoking

his supervised release and challenges the 24-month sentence imposed upon

revocation. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Goldtooth contends that the district court improperly based its imposition of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the statutory maximum sentence on punitive factors. Because Goldtooth did not

raise this objection in the district court, we review for plain error. See United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010). We conclude

that there is no error of any kind. The record demonstrates that the district court

correctly sanctioned “primarily the defendant’s breach of trust, while taking into

account, to a limited degree, the seriousness of the underlying violation and the

criminal history of the violator.” U.S.S.G. Ch. 7, Pt. A(3)(b); see also United

States v. Simtob, 485 F.3d 1058, 1063 (9th Cir. 2007) (district court may “properly

look to and consider the conduct underlying the revocation as one of many acts

contributing to the severity of the violator’s breach of trust so as not to preclude a

full review of the violator’s history and the violator’s likelihood of repeating that

history”).

      Goldtooth also argues that his sentence is substantively unreasonable. We

conclude that the above-Guidelines, 24-month sentence is substantively reasonable

in light of the applicable 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances, including Goldtooth’s repeated violations of the terms of his

supervised release. See United States v. Leonard, 483 F.3d 635, 637 (9th Cir.

2007).

      AFFIRMED.




                                           2                                    17-10170